—O—
Opinión concurrente del
Juez Asociado Señor Negrón García.
Superados los debates, más o menos pausados o acalo-rados, que el asunto bona fide pueda suscitar, en estricta juridicidad científica hemos de reconocer la constitucio-nalidad de la colegiación compulsoria. Proponemos y sostenemos la visión de que la unidad institucional de abogados es un presupuesto legítimo para el ejercicio de la actividad forense imperativo, consustancial e inmerso en el axioma rector consagrado en el Art. V de nuestra Ley Fundamental que crea “un sistema judicial unificado en lo concerniente a jurisdicción, funcionamiento y administra-ción”. See. 2. Aunque ciertamente el legajo de la Asamblea Constituyente guarda silencio al respecto, el mismo refleja que todo el extenso debate en torno al Poder Judicial fue motivado y estimulado por el ideal de lograr una eficiente *558administración de la justicia. Diario de Sesiones, Tomo 4, págs. 2608-2614 (1961). Más aún, el Colegio de Abogados fue una de las organizaciones que más contribuyó, institu-cionalmente y a través de sus miembros, en la discusión, análisis y redacción de nuestra Constitución.
No se precisa, pues, mucha elucidación para compren-der que la asociación compelida y la reglamentación de la profesión de abogados está inexorablemente atada a esa eficaz gestión pro la justicia. No es posible entonces divorciar una de la otra; el sistema judicial integrado es la médula de la dinámica operacional constitucional y tam-bién va de la mano con el régimen unificado de colegiación compulsoria. Forma parte y es congruente con ese manda-to y diseño parlamentario de mayor trascendencia que necesariamente ha de ceder al concepto, también impor-tante, de una libertad incondicionada de asociación.
La unicidad de la profesión jurídica es el medio garantizador de hacer viables los mejores postulados éticos. Está cimentada en el poder de policía del Estado de exigir el colegiado a quienes interesan y desean ejercer una profesión. Ante la evolución del pensamiento contem-poráneo no se discute ya la necesidad de que la admisión a la abogacía —al igual que a otras profesiones y ocupacio-nes— conlleva determinada educación, preparación, requi-sitos académicos y condiciones intelectuales y morales. ¿Cómo, entonces, objetar la obligación de colegiarse cuando el Poder Legislativo o Judicial así lo disponen en aras del interés público y como medio para lograr continuidad en esos atributos?
A base del diseño constitucional expuesto suscribimos la opinión del Tribunal, que sostiene la validez de la colegia-ción obligatoria dispuesta por la Asamblea Legislativa en la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. see. 771 et seq.) —en función eminentemente auxiliadora al poder inherente de este Tribunal— “. . . para reglamentar en sus distintos aspectos la profesión de abogado. Innumerables *559decisiones antes y después de la aprobación de la Constitu-ción, sostienen ampliamente que . . la remoción, al igual que la admisión al ejercicio de la abogacía, es facultad inherente de la rama judicial. In re Liceaga, 82 D.P.R. 252, 255 (1961); In re Andréu Ribas, 81 D.P.R. 90, 121 (1959); In re Pagán, 71 D.P.R. 761, 763 (1950); In re Abella, 67 D.P.R. 229, 238 (1947); In re González Blanes, 65 D.P.R. 381, 390-391 (1945); In re Bosch, 65 D.P.R. 248, 251 (1945); In re Arroyo Rivera, 63 D.P.R. 796, 798 (1944); Guerrero v. Tribunal de Apelación, 60 D.P.R. 241, 247-252 (1942); Ex parte Jiménez, 55 D.P.R. 54 (1939); In re Tormes, 30 D.P.R. 267, 268 (1922). La razón fundamental para esta doctrina quedó claramente expuesta en In re Díaz, 16 D.P.R. 82, 92 (1910): ‘[l]a misión de los abogados en la sociedad es altamente noble, pues están llamados a auxiliar a la recta administración de justicia. En ellos confían, no sólo las partes interesadas en los pleitos, sino las cortes mismas’. Recientemente reiteramos que '[s]u misión como tal no se limita meramente a representar intereses privados —en este caso los suyos— sino a ser un instrumento leal y eficaz de la administración de la justicia y del orden en nuestra sociedad.’ Martínez Rivera v. Sears, Roebuck, 98 D.P.R. 641, 652 (1970)”. (Escolio omitido.) In re Rodríguez Torres, 106 D.P.R. 698, 748-749 (1978) —opinión disidente.
Como toda institución humana el Colegio de Abogados no es infalible. Las fallas del pasado o recientes en que haya podido incurrir, el desagrado de algunos de sus miembros a sus pronunciamientos públicos, no justifican su eliminación en una sociedad pluralista como la nuestra. Existen remedios suficientes y alternos para conjurar los excesos. Las guías adoptadas hoy por este foro forman parte de las distintas avenidas mínimas a seguirse en busca de ese derrotero y en protección de los criterios y aportaciones económicas de sus miembros disidentes, sean una mayoría o una minoría. Debe entenderse que las pequeñas rivalidades o pasiones políticas que se suscitan *560en una entidad de este género, el rechazo a los grupos que, a veces, con o sin razón se proclaman y autodenominan portavoces de toda la matrícula, son simplemente los riesgos inherentes y naturales en la dinámica de toda agrupación abierta a cualquier posición o crítica. No son razones de peso suficientes para la destrucción de una institución de hondo arraigo en la sociedad puertorriqueña, que históricamente se ha distinguido como foro abierto de libertad y en la protección de innumerables causas merito-rias.
Tampoco son razones para auspiciar y permitir su desaparición mediante el advenimiento inevitable de aso-ciaciones voluntarias, aglutinadas —no por el lema “Hon-rando la Toga”— sino a base de las distintas ideologías del repertorio político-partidista del país. Ello crearía serias dificultades y operaría en detrimento de las funciones de supervisión y fiscalización de este Tribunal, amén de causar una incisión más profunda en nuestra polarizada sociedad. La búsqueda de la verdad y soluciones se troncha cuando se cierran los cauces de discusión.
No debemos olvidar que en el libre intercambio de ideas se apoya todo sistema democrático de gobierno. La historia alecciona que allí donde se cercena este derecho ha mediado previamente una crisis de sentido común.
“¿Qué debe entenderse por crisis? ‘La crisis es un peculiar cambio histórico’, nos dijo Ortega. Es un cambio que consiste ‘en que el mundo en que se vivía se ha venido abajo: el hombre queda sin sus convicciones anteriores; sin mundo. Es un cambio que comienza por ser negativo —crítico—. No se sabe, qué pensar de nuevo —sólo se sabe, o se cree saber que las ideas tradicionales son falsas, inadmisibles — . Se siente profundo desprecio por todo o casi todo lo que se creía ayer; pero la verdad es que no se tienen aún nuevas creencias positivas con qué sustituir las tradicionales. Como aquel sistema de convicciones o mundo era el plano que permitía al hombre andar con cierta seguridad entre las cosas y ahora carece de plano, el hombre se vuelve a sentir perdido, azorado, sin orientación’. En las épocas críticas, el hombre *561‘vive entre dos creencias, sin sentirse instalado en ninguna’. Heras, [Curso de Derecho Constitucional, 1957], pág. 177.”
La libertad es como el agua: advertimos su necesidad cuando nos falta, pero en exceso nos ahoga. Sólo la modera-ción conforta el espíritu y aprovecha al cuerpo. Ortiz Angleró v. Barreto Pérez, 110 D.P.R. 84, 113 (1980), (opinión concurrente).
Ese llamado al sentido común, a la moderación, a la tolerancia y al respeto mutuo de quienes integran el foro togado, y en particular aquellos que participan con dedi-cación en sus asuntos internos —como ejemplo que debe irradiar y extenderse a toda nuestra sociedad— es el reto actual de las presentes y futuras generaciones de abogados. A medida que sigan incrementando los diplomados en leyes, mayor será ese reto y la necesidad de la matricula-ción obligatoria ante el Colegio de Abogados como denomi-nador común, y medio para desempeñarse en tan noble profesión, al igual que para poder descargar eficiente-mente este Tribunal su facultad disciplinaria por violacio-nes a la ética y administrar el sistema judicial unificado.
-0-
Voto de inhibición del
Juez Asociado Señor Negrón García.
San Juan, Puerto Rico, a 16 de julio de 1982
En el día de hoy, por primera vez, el magistrado que suscribe adviene en conocimiento (1) de que en los volumi-*562nosos autos del caso de epígrafe —iniciado el 21 de noviembre de 1977 mediante petición suscrita por su entonces presidente, Lie. Graciany Miranda Marchand, y que al día de hoy consta de dos (2) piezas de más de quinientas (500) páginas y anejos, en las cuales numerosos (treinta y siete (37)) abogados suscriben en distintas fechas diversos escritos— entre la lista de quince (15) abogados adicionales que aparecen al final en uno de los memoran-dos del querellante Colegio de Abogados de Puerto Rico, figura mecanografiado el nombre de su hermano, Arturo Negrón García. Únicamente en ese documento suscrito por los Lies. Graciany Miranda Marchand y Raúl Serrano Geyls, de modo aislado, plural e incidental es que se menciona su nombre. De ello no nos habíamos percatado.
Por no estar conscientes antes de ese detalle, como por tampoco tener previamente en ninguna de sus etapas o en algún momento el beneficio de una indicación expresa y oportuna de las partes u otra persona, participamos en la decisión en sus méritos y suscribimos separadamente una opinión concurrente a la opinión unánime del Tribunal en que sostuvimos la constitucionalidad de la ley sobre colegiación compulsoria. Además, intervinimos en los trá-mites posteriores de ejecución parcial.
Independientemente de nuestro firme y reiterado cri-terio constitucional al respecto, fundado en estricta y reflexiva juridicidad de consciencia —que rechaza toda noción, idea o situación ajena que no sea la de realizar ecuánime y objetivamente cumplida justicia y la cual supera nuestra condición de colegiado o cualquier vínculo familiar— siempre ha sido norma inalterada inhibirnos sua sponte cuando surge y conocemos de cualquier circuns-tancia que lo amerite o alguno de los protagonistas envueltos, directa o indirectamente, así lo justifica. Santiago v. Superintendente de la Policía, 112 D.P.R. 205 (1982), voto de inhibición; Resoluciones de 15 de junio de 1982, casos 0-82-358 y 0-82-367, E.L.A. v. Pueblo International, *563etc. Fieles a ese espíritu, en aras de la pureza de los procedimientos y al amparo de una estricta interpretación de los Cánones de Ética Judicial, mediante la presente nos inhibimos de participar en la consideración de ulteriores incidentes en este caso.
La Secretaria General certificará y notificará inmedia-tamente la presente a los abogados de las partes y al Colegio de Abogados para su oportuna publicación.

En virtud de haber sido emplazado durante horas de la mañana como miembro de este Tribunal demandado en una acción de sentencia declaratoria, injunction y daños radicada el 11 de junio de 1982 en la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico en el caso Núm. 82-1459 promovido por Robert E. Schneider, Jr. y Héctor R. Ramos Díaz. En la misma, a la pág. 19, acápite 48(u) se expone: “Que todos los Jueces son miembros activos del Colegio, y por información y creencia, una mayoría de los Jueces, en algún momento, ha actuado en la Junta de Gobierno del Colegio, o de otro modo ha participado en sus asuntos y actividades. El Juez Asociado Antonio S. Negrón García, quien escribió una opinión separada en que concurre con la decisión del Tribunal Supremo, es hermano de Arturo Negrón García, guien aparece en la lista del alegato del Colegio como uno de sus abogados y es candidato a la presidencia del Colegio.” (Énfasis y traducción nuestros.)